MEMORANDUM DECISION
FARLEY, Associate Judge:
In its decision of April 18, 1990, the Board of Veterans’ Appeals (Board) concluded that appellant was not entitled to service connection for an acquired psychiatric disorder, and thus the Board upheld the denial of appellant’s claim. A timely appeal to this Court followed. On March 5, 1991, appellant filed an informal brief. On April 3, 1991, the Secretary of Veterans Affairs filed a motion for summary affirmance, for acceptance of this motion in lieu of a brief, and for a stay of proceedings pending a ruling on the motion. Appellant did not file a response to the motion.
The record establishes that appellant: (1) served in the Navy from 1959 to 1963; (2) suffered a head injury as the result of a traffic accident in 1961 while in the service for which he is service-connected for the residuals of this injury, rated at 0 percent disabling; and (3) was first diagnosed as having a psychiatric condition in 1966, several years after having left the service. The Board found that there was no evidence of a casual relationship between the two conditions.
Upon consideration of the record, the informal brief of appellant, and appellee’s motion for summary affirmance, it is the holding of the Court that appellant has not demonstrated that the Board of Veterans’ Appeals committed either factual or legal error which would warrant reversal. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990); see also Anderson v. City of Bessemer City, 470 U.S. 564, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985); Danville Plywood Corp. v. United States, 899 F.2d 3 (Fed.Cir.1990). Summary disposition is appropriate when, as here, the issue is of relative simplicity and the outcome is not reasonably debatable. See Frankel v. Derwinski, 1 Vet.App. 23, 25-26 (1990).
Therefore, appellee’s motion for summary affirmance is granted and the decision of the Board of Veterans’ Appeals is AFFIRMED.